Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent State Commissioner of Social Services, dated June 17, 1981 and made after a statutory fair hearing, which affirmed a determination of the local agency denying petitioner’s application for public assistance. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, petitioner’s application is granted ’and the matter is remitted to the respondents for further proceedings consistent herewith. Petitioner’s application for public assistance was denied because of his failure to utilize an available resource, namely, an automobile he owned. Petitioner is a student who, at the time of the fair hearing, estimated that he would “get [his] PhD” within five to seven weeks. The car, a 1974 Datsun valued at $100, was used to commute to and from Queens College. The uncontroverted evidence showed that petitioner was required to stay at school until the early morning hours in order to have access to the computer. He generally stayed at the campus beyond 2:00 a.m. and often until 3:00 a.m. or later. At that hour, bus connections to petitioner’s home were “almost impossible”, to make, since the second bus he would have to take stops running at 3:10 a.m. Additionally, because petitioner has to take two buses, it is cheaper for him to drive. Furthermore, petitioner testified that upon receiving his degree, his job “hunt,” as well as his ability to accept a job in an outlying area, would be greatly facilitated by use of the car. In fact, it would be more difficult for him to complete his degree and obtain employment were he forced to sell his car. Under these circumstances, petitioner has adequately demonstrated that his car is essential to the production of income, and that the determination of the State commissioner was not supported by substantial evidence. Damiani, J. P., Lazer, Gulotta and O’Connor, JJ., concur.